MEMORANDUM **
Andrea Meza-Villegas appeals her conviction pursuant to a guilty plea, and sentence for transfer of false identification documents, production of false identification documents, possession of five or more false identification documents, and possession of a document-making implement in violation of 18 U.S.C. §§ 1028(a)(2), (a)(1), (a)(3) and (a)(5).
Meza-Villegas’s attorney has filed a brief pursuant to Anders v.. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), and has moved to withdraw as counsel of record. Meza-Villegas did not file a pro se supplemental brief. Having conducted an independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 83-84, 109 S.Ct. 346, 102 L.Ed.2d 300 (1988), we conclude that there are no arguable appellate issues. Counsel’s motion to withdraw is GRANTED and the district court’s judgment is AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.